EXHIBIT 10.5

Non-Competition and Confidentiality Agreements which were substantially
identical to that filed as Exhibit 10.14 were entered into among Duquesne Light
Company and each of the following parties, materially differing as set forth
below:

 

Party and Date Executed

 

Material Differences

 

 

 

Stevan R. Schott, August 9, 1999

 

Consideration includes severance of one week per each year of service, minimum
of 6 months and maximum of 12 months.

 

 

 

 

 

Restriction on competition covers the states of Pennsylvania, Ohio, West
Virginia, Maryland, New York, New Jersey and Virginia.

 

 

 

 

 

Restriction on competition covers gas in addition to electricity.

 

 

 

James E. Wilson, August 17, 2000

 

Consideration includes severance of 52 weeks of base salary and health and
welfare benefits. Pension benefits are to accrue during severance period (as
permitted by law).



 